DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on November 2, 2020. Claims 1-14 are pending with claims 4-13 being withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


    PNG
    media_image1.png
    842
    610
    media_image1.png
    Greyscale

Annotated Figure 2 of the application

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
Claim 14 recites an angle of intersection of the first and second virtual centerlines within the third passage is selected to inhibit development of an audio frequency dipole.
MPEP 2164.01 states that the test of enablement is whether undue experimentation would be needed to practice the invention. The MPEP lays out eight factors to consider whether the level of experimentation would be undue. These factors are: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the context of the disclosure. See MPEP 2164.01(a) citing In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
	The breadth of the claim (A) requires the selection of the angle between the axis of the first fan and the second fans to inhibit the development of an audio frequency dipole, and the Examiner notes that the angle is constrained to be within 91-179 degrees in claim 1. The nature of the invention (B) is a fan assembly with a third passage (13) in between a pair of axial fans (11, 12, see application Fig. 1). There appears to be two sources of noise (at fans 11, 12) which appear to generate noise, and it appears these noise sources can be constructive resulting in even louder noises. The level of one of ordinary skill (D) in the art would be a person with an engineering degree in the mechanical arts and 3-5 years of experience in the design of fans. The level of predictability in the art (E) would be somewhat predictable since analyzing noises and frequencies is well known and understood. The Examiner notes that the particular arrangement with a bend in a passage in between two fans does not appear to be known and fully understood. The quantity of experimentation (H) needed to make or use the invention based on the context of the disclosure might be burdensome since it is unclear how applicant is achieving the noise reduction, the range of angles over which to select the angle is from 91-179 degrees, and it is unclear what frequencies of the noise are reduced.

Accordingly, upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “an angle of intersection of the first and second virtual centerlines”, however claim 1 already establishes “the first and second virtual centerlines intersect within the third passage at an obtuse angle”. It is unclear whether “an angle of intersection” in claim 14 is referencing the previously established “angle”, or is defining another angle at the intersection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Horng (US Patent Application 2011/0108250) in view of Liu (US Patent Application 2012/0171024) and in further view of Foster (US Patent 7,038,911).
In regards to claim 1, Horng discloses a fan frame body structure (Figs. 3-4) comprising: 
a first fan frame body (3a) having a first passage (between 31, 32); 
a second fan frame body (3b) having a second passage (between 31, 32); and 
an enclosed connection member (111) defining a third passage (111a) configured with a first opening (1111) connected to the first passage and an opposite, second opening (1112) connected to the second passage, and wherein the third passage is fully enclosed and has a uniform cross-sectional profile (Fig. 3) between the first and second openings, 
	Horng is silent about the fan frame bodies having a bearing cup seat, and the bearing cup seat and the passage being normal to the bearing cup seats.
	Liu discloses a fan frame body (16) having a bearing cup seat (11), and the bearing cup seat and a passage being normal to the bearing cup seats (Fig. 5, par. 38).
	Horng discloses a fan assembly with multiple fan frame bodies, however do not explicitly disclose bearing cup seats, and the bearing cup seats and the passages being normal to each other. Liu, which is also directed a fan assembly, disclose a bearing cup seat with the bearing cup seat being normal to the passage in an arrangement which increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan frame body structure of Horng by providing the fan frame bodies having a bearing cup seat, and the bearing cup seat and the passages being normal to each other, as taught by Liu, to increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6).
	Furthermore, the modified fan frame body structure of Horng comprises the first bearing cup seat, as modified by Liu, defining a first virtual centerline, and the second bearing cup seat, as modified by Lui, defining a second virtual centerline.
The modified structure of Horng lacks the second opening arranged nonparallel to the first opening, and that the first and second virtual centerlines intersect within the third passage at an obtuse angle of 91° to 179°.
Foster discloses a fan with a second opening arranged nonparallel with a first opening (Fig. 2) with axis having a first virtual centerline (I), and a fan having a second virtual centerline (II), the first and 
 
    PNG
    media_image2.png
    259
    373
    media_image2.png
    Greyscale

Annotated Fig. 2a of Foster with an intersecting within the third passage
Horng discloses a fan assembly with a third passage having a fans at the inlet and outlet with a heat conducting board (2), however does not disclose the inlet and outlet nonparallel with the first and second virtual centerlines intersect within the third passage at an obtuse angle. Foster, which is also directed a fan assembly having a fans at the inlet and outlet of a third passage with a heat exchanger surfaces (see heat exchanger surfaces of heat sink 200 which is analogous to the heat conducting board 2 of Horng in the present context), disclose a second opening arranged nonparallel with a first opening arranged at an obtuse angle to direct the flow against the heat exchanging surface increasing level of cooling of the surface (Foster Col. 2, lines 61-64). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan frame body structure of Horng by providing the second opening arranged nonparallel to the first opening, and the first and second virtual centerlines intersect within the third passage at an obtuse angle of 91° to 179°, as taught by Foster, to direct the flow against the heat exchanging surface increasing level of cooling of the surface (Col. 2, lines 61-64).
In regards to claim 2, the modified fan frame body structure of Horng comprises the first fan frame body further has a first inlet (31) and a first outlet (32, Fig. 3), the first inlet and first outlet being 
	The modified fan frame body structure of Horng contains all of the claimed elements as set forth in the rejection of claim 1, except multiple first connection bodies extending from a circumference of the first bearing cup seat to connect with an inner circumference of the first fan frame body and
multiple second connection bodies extending from a circumference of the second bearing cup seat to connect with an inner circumference of the second fan frame body.
	Liu further discloses multiple connection bodies (1632) extending from a circumference of the bearing cup seat (11) to connect with an inner circumference of the fan frame body (par. 38, Fig. 5).
	The modified fan frame body structure of Horng, as modified by Liu, contains the first and second fan frame bodies with a bearing assembly with a bearing cup however does not set forth multiple connection bodies extending from a circumference of the bearing fan cup seat to connect with an inner circumference of the fan frame body. Liu, which is also directed a fan assembly, disclose multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, to provide a bearing arrangement to increase the service life of the bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan frame body structure of Horng by providing multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, as taught by Liu, to increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6).

	MPEP 2112(I) sets forth that something which is old does no become patent upon the discovery of a new property: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.
	In this case, the modified fan frame body of Horng contains the prior art composition with an enclosed connection member (Horng 111) defining a third passage (Horng 111a) being modified to have first and second bearing cup seats (in view of Liu) and further being modified to have non-parallel openings (in view of Foster). Although none of the prior art references recognize the unknown property, it appears that such a structure with the first and bearing cup seats arranged in a non-parallel form within a third passage results in the claimed functional language due to the resistance of the structure with such configuration (see specification page 6, lines 15-19 which recites “In the present invention, the first and second bearing cup seats are arranged in a nonparallel form. Therefore, in the system, due to the resistance of the structure with such configuration, the audio frequency dipole structure is destructed so that the periodical noise and vibration characteristic are lowered.”).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng (US Patent Application 2011/0108250) in view of Liu (US Patent Application 2012/0171024) and in further view of Foster (US Patent 7,038,911), and in further view of Yoshida et al. (US Patent Application 2008/0286135 A1).
	In regards to claim 3, the modified fan frame body structure of Horng comprises the first fan frame body further has a first inlet (31) and a first outlet (32, Fig. 3), the first inlet and first outlet being respectively positioned at two ends of the first passage (Fig. 3), the first fan frame body being mated with the first opening of the connection member (Fig. 4, par. 27), the second fan frame body (Fig. 3) further having a second inlet (31) and a second outlet (32), the second inlet and second outlet being respectively positioned at two ends of the second passage (Fig. 3), the second fan frame body being mated with the second opening of the connection member (Fig. 4, par. 27).
The modified fan frame body structure of Horng lacks multiple first connection bodies extending from a circumference of the first bearing cup seat to connect with an inner circumference of the first fan frame body and multiple second connection bodies extending from a circumference of the second bearing cup seat to connect with an inner circumference of the second fan frame body.
	Liu discloses multiple connection bodies (1632) extending from a circumference of the bearing cup seat (11) to connect with an inner circumference of the fan frame body (par. 38, Fig. 5).
	The modified fan frame body structure of Horng, as modified by Liu, contains the first and second fan frame bodies with a bearing assembly with a bearing cup however does not set forth multiple connection bodies extending from a circumference of the bearing fan cup seat to connect with an inner circumference of the fan frame body. Liu, which is also directed a fan assembly, disclose multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, to provide a bearing arrangement to increase the service life of the bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan frame body structure of Horng by providing 
The modified fan frame body structure of Horng further lacks the first bearing cup seat is proximal the first opening, and the second bearing cup seat is proximal the second opening.
	Yoshida et al. disclose a first bearing cup seat (2212) is proximal of a first opening (of connection member 4), and a second bearing cup seat (3212) is proximal the second opening (of connection member 4, see Figs. 2, 17).
	Horng discloses a connection member with fans being mounted thereon, however does not disclose the first and bearing cups being mounted in the specific arrangement relative to the openings of the connection member. Yoshida, which is also directed to a fan assembly with a connection member, disclose first bearing cup seats and second bearing cup seats mounted to the connection member to provide counter rotating fans which reduce noise and increase static pressure (Yoshida pars. 37, 70). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the fan frame body of Horng by providing the first bearing cup seat is proximal the first opening, and the second bearing cup seat is proximal the second opening, as taught by Yoshida et al., to provide counter rotating fans which reduce noise and increase static pressure (Yoshida pars. 37, 70).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/22/2021


/DAVID HAMAOUI/Primary Examiner, Art Unit 3747